Citation Nr: 1229803	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for personality disorder, depressive disorder, polysubstance abuse, and panic disorder has been submitted.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than the above), to include bipolar disorder.

3.  Entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The December 2009 rating decision declined reopening the Veteran's claim of entitlement to service connection for personality disorder, depressive disorder, polysubstance abuse, and panic disorder finding no new and material evidence had been submitted.  The subsequent July 2010 statement of the case (SOC) continued to find that no new and material evidence had been submitted.  In that regard, irrespective of the RO's treatment of the claim, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a videoconference hearing before the undersigned in March 2012.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, either for compensation benefits or at least for VA treatment purposes.  After a review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claims.  

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

A statement from the Veteran received by VA in December 2004 indicated that he was in receipt of benefits from the Social Security Administration (SSA) since 1996.  He claimed that SSA would release his records only to VA if requested by VA.  In additional statements, the Veteran has asserted that his SSA benefits were awarded due to his claimed psychiatric disorders.  There is no indication in the claims file that the records in the possession of SSA have been requested or obtained.

Where there is actual notice to VA that the Veteran has applied for disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As these records could provide information to reopen the Veteran's psychiatric disorder claim, establish a diagnosis of psychosis or other mental illness within two years of separation from service, or otherwise link any current psychiatric disorder to service, a remand is required to afford the RO/AMC the opportunity to seek these records.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

2.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claim remains denied or a full grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


